     6:20-cv-00423-JFH Document 115 Filed in ED/OK on 08/16/21 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF OKLAHOMA



 UNITED STATES OF AMERICA,

       Plaintiff,
        v.

 JEFFREY LOWE,                                                Case No. 6:20-cv-00423-JFH

 LAUREN LOWE,

 GREATER WYNNEWOOD EXOTIC ANIMAL
 PARK, LLC, and

 TIGER KING, LLC,

       Defendants.


                                            NOTICE

       The United States hereby notifies the Court that Jeffrey and Lauren Lowe have agreed to
abandon their “right, title, and interest” in the animals remaining at Tiger King Park. The United
States received the attached signed abandonment form on August 13, 2021. See Exhibit 1. The
United States is making arrangements to take possession of the animals this week and will place
them with reputable Animal Welfare Act-licensed facilities. Once the animals are removed from
Tiger King Park, the government will file a status report.


DATED: August 16, 2021                       Respectfully Submitted,
                                             TODD KIM
                                             Assistant Attorney General
                                             Environment & Natural Resources Division

                                             /s/ Mary Hollingsworth
                                             MARY HOLLINGSWORTH
                                             Senior Trial Attorney
                                             BRIENA STRIPPOLI
                                             Trial Attorney
                                             DEVON LEA FLANAGAN
6:20-cv-00423-JFH Document 115 Filed in ED/OK on 08/16/21 Page 2 of 2




                               Trial Attorney
                               United States Department of Justice
                               Environment & Natural Resources Division
                               Wildlife & Marine Resources Section
                               P.O. Box 7611, Ben Franklin Station
                               Washington, D.C. 20044-7611
                               Mary.Hollingsworth@usdoj.gov | (202) 598-1043
                               Briena.Strippoli@usdoj.gov | (202) 598-0412
                               Devon.Flanagan@usdoj.gov | (202) 305-0201
                               Fax: (202) 305-0275

                               CHRISTOPHER J. WILSON
                               Acting United States Attorney
                               SUSAN BRANDON, Civil Chief
                               United States Attorney’s Office
                               Eastern District of Oklahoma
                               520 Denison Avenue
                               Muskogee, OK 74401

                               Attorneys for the United States of America
